The Chancellor.
Two points arise in this case:
I. Whether the suit was abated by the death of John MBowl, the husband, since the demurrer was put in; and, if not, then,
2. Whether the demurrer ought to be allowed ?
1. The bill was filed to recover a distributive share of assets due to the wife, as one of the children of Mary Charles, deceased, and there can be no doubt of the fact, that the cause of action has survived to the wife. The demand was entirely in her right, and was in the nature of a chose in action; and as it was not reduced to possession, during the lifetime of the husband, his representatives have no right of action. The statute (L. N. Y. Vol. I. 488.) provides, that a suit in this Court shall not abate, if one of two or more plaintiffs dies, provided the cause of action survives: and it is sufficient to suggest and satisfactorily show the death to the Court, The same point has *135been repeatedly decided, and is now settled in the English Chancery practice, (3 Ch. Rep. 23. Pary v. Juxon, 3 Atk. 726. Anon.)
2. The objection to the bill is, that here is a party entitled as heir to a distributive share of the personal estate of her mother, suing the debtor and co-heir to that estate, to account to her for her proportion of the fund in his possession. The general rule is against the action, and the only inquiry is, whether the circumstances stated in the bill, do not constitute á special case sufficient to authorize such a suit.
The plaintiff and the defendant are the only persons interested in the fund, and the husband of the plaintiff once obtained letters of administration upon the estate of Mary Charles, but those letters were revoked by the procurement of the defendant, and none others have since been granted. It is to be presumed, from the facts charged in the bill, and admitted by the demurrer, that no person has administered upon the estate, and that there are no creditors of the estate, nor any other person but the plaintiff entitled to call the defendant to account. The case warrants the inference, that the defendant does not wish or intend to account to any human being for the debt which he owes the estate. If the plaintiff cannot sue, there is no person to call the defendant to account, and the plaintiff is to lose her whole share of the fund. It is a peculiar case, and one in which, taking the facts in the bill to be true, the plaintiff ought to be permitted to sue; and, if we examine the adjudged cases on this point, we shall appear to be well authorized to consider this case as one of several exceptions to the general rule.
In Beckley v. Dorrington, in 1737, (cited by Lord Eldon, in Alsager v. Rowley, 6 Vesey, 749. from a MS. note,) Lord Hardwicke held, that a residuary legatee could not sue the executor and another residuary legatee and a debt- or, unless in the case of collusion between the executor *136and the debtor, or of insolvency in the executor, “ or some special case,” otherwise, it would overthrow all the law relating to devastavits, and the rights and property of executors. In the present instance, there is not the charge of collusion or insolvency; but here is a special case in which there is no personal representative of the intestate, and a case in which the husband of this very plaintiff was once appointed administrator, and the defendant procured that administration to be revoked. In Newland v. Champion, (1 Vesey, 105.) Lord Hardwiclce stated the same general rule, that the creditor must resort to the personal representative, but that in case of collusion between the executor and the debtor, and in case of partnerships, the creditor might follow the assets, and make the person in possession of them a party. Many bills, he observed, were brought, not only against the representative, but against other persons who had possessed themselves of the estate.
The general rule, and the exception to it, in case of collusion, were equally admitted in Elmslie v. M‘Aulay, (3 Bro. 624.) In that case, the Master of the Rolls dismissed the bill by a creditor of A. against B., who was in possession of part of the assets. He observed, that if it were maintainable by every single creditor upon the fund, it would be so against every individual debtor to the fund, and this would lead to an infinite number of suits; but that a case of collusion between the executor and the debtor would support the bill, (a) Again, in Utterson v. Mair, (2 Vesey, jun. 95. 4 Bro. 270.) the general rule was declared, that the executor was liable to the creditor, and the debtor to the executor, and "that if every creditor was entitled to his bill against every debtor, the accounts wpuld be inextricable and suits oppressive. The demurrer to the bill by the assignee of the debtor was allowed, but it is to be ob*137served, that in neither of these two last cases were there any special circumstances to warrant a departure from the general rule. Lord Eldon, afterwards, in Alsager v. Rowley, (6 Vesey, 748.) admitted collusion and insolvency of the executor to be exceptions to the rule which prevailed, as he said, in ordinary cases, that the debtor could not be made a party to a bill against the executor. But in Burroughs v. Elton, (11 Vesey, 29.) he went further, and admitted, that in a case where the representatives of the estate could not or would not act, the creditor might sue the person in possession of the fund, and accountable for the assets, for otherwise the property would not be amenable to the debts. This is the very doctrine that applies to the present case. Here is no personal representative to act, and to call in the assets possessed by the defendant. The difficulty is as fatal to the plaintiff’s rights as if there was an administrator, who was in collusion with the defendant. It is a stronger case than any that have been stated. There is no administrator in esse, and if the plaintiff' may not sue, how is she to obtain her moiety of the fund which the defendant possesses ? The latter procured her husband to be devested of his power to sue as administrator, and there is nothing in the bill to warrant an inference that any other person than the plaintiff has any interest in the subject, or any power to call the defendant to account.
This objection forms the substance of the demurrer; for as to the lapse of time, that is not a ground for demurring to the bill. It is short of twenty years, between the time, when the bond fell due and the commencement of the suit; and even if it went beyond that time, the delay may be accounted for, and the presumption of payment repelled. It is matter of evidence, and not a case of an absolute bar under the statute of limitations. The defendant may set up the lapse of time in his answer, and the plaintiff will have an opportunity to repel any inference to be deduced from the age of the demand; and that opportunity *138she would be deprived of, if the demurrer was to be sustained.
■ I shall, accordingly, overrule the demurrer, and direct the defendant tp answer in six weeks, and reserve the question of costs.
Decree accordingly.

a Vide Cooper’s Pl. 175, 176. Doran v. Simpson, 4 Vesey, jun. 651.